Citation Nr: 1008181	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-03 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 5, 
2001 for service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased initial rating for PTSD, 
rated as 30 percent disabling, for the period of April 5, 
2001 to June 23, 2003. 

3.  Entitlement to an increased initial rating for peripheral 
vascular disease of the right leg, currently rated as 40 
percent disabling.  

4.  Entitlement to a compensable initial rating for prurigo 
nodularis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to December 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO). 

The Veteran has consistently styled his claim as one for an 
earlier effective date for a 70 percent rating for PTSD.  His 
statements make it clear, however, that he seeks both an 
effective date earlier than April 5, 2001 for service 
connection for PTSD and an increased rating for PTSD for the 
period from April 5, 2001 to June 23, 2003.  The Board will 
thus bifurcate his claim into the issues listed above.  

The September 2004 rating decision also addressed vascular 
disease of the left lower extremity.  The Veteran did not, 
however, include this issue on his October 2004 Notice of 
Disagreement.  Though the February 2007 Statement of the Case 
and subsequent Supplemental Statements of the Case reflected 
that this issue was on appeal, the RO informed the Veteran in 
an October 2008 letter that he had not perfected his appeal 
for this issue.  Accordingly, the issues listed above are the 
only four properly before the Board.  

Also, the Veteran indicated in his February 2006 substantive 
appeal that he wished to testify before a member of the Board 
at a Travel Board hearing.  In May 2007, however, the Veteran 
informed the RO that he did not want such a hearing.  This 
case thus may proceed without a remand for a hearing.  




FINDINGS OF FACT

1.  The Veteran first filed a claim seeking service 
connection for PTSD in April 2001, and there is no evidence 
that the Veteran filed a formal or informal claim for PTSD 
prior to this date.  

2.  Prior to June 23, 2003, the Veteran's PTSD was manifested 
by depressed mood and anxiety, but not by a flattened affect, 
circumstantial or stereotyped speech, panic attacks, 
impairment of memory, or impaired judgment and abstract 
thinking.

3.  The Veteran cannot walk more than 25 yards without 
claudication, and his right leg is consistently cold.  

4.  The Veteran's prurigo nodularis is not resultant in scars 
that are unstable or associated with underlying soft tissue 
damage.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 5, 2001 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2009).

2.  The criteria for an increased rating for PTSD for the 
period of April 5, 2001 to June 23, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2009).

3.  The criteria for a 60 percent rating, but no higher, for 
peripheral vascular disease of the right leg are met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 
7114 (2009).

4.  The criteria for a compensable rating for prurigo 
nodularis have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7803 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Earlier Effective Date for Service 
Connection for PTSD

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
or furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claims must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).

A history of the Veteran's claim for service connection for 
PTSD is instructive.  The Veteran first sought service 
connection for PTSD in April 2001.  His claim was denied in a 
November 2001 rating decision, as his claimed stressors could 
not be verified.  The Veteran filed a Notice of Disagreement 
with this decision, and a Statement of the Case was issued in 
June 2002.

The Veteran attempted to file a substantive appeal on June 
23, 2003.  A substantive appeal must be filed within 60 days 
of the issuance of the Statement of the Case, or within the 
remainder of the one year period following the action being 
appealed, so the Veteran's June 2003 filing was untimely.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  The RO thus treated the Veteran's filing as a claim 
to reopen his previously denied (and now final) claim for 
service connection for PTSD.  In a November 2003 decision, 
the RO reopened his claim, granted service connection, and 
assigned a 70 percent rating.  

The Veteran thereafter sought an earlier effective date for 
the award of service connection for PTSD, pointing to the 
fact that he experienced symptoms consistent with PTSD prior 
to the assigned effective date.  In a June 2005 statement, 
the Veteran stated that he attempted suicide in the 1980s, 
long before he was service-connected for PTSD.  He further 
states that he was prescribed medication for depression in 
2000.  

A review of the Veteran's claims file, however, reveals that 
he did not seek service connection for PTSD via an informal 
or formal claim at any time prior to his April 2001 filing.  
The Board acknowledges that the Veteran may have experienced 
symptoms consistent with a diagnosis of PTSD before the 
effective date currently assigned.  In examining effective 
dates, though, the date of the first manifestation of 
symptoms is a consideration secondary to the date that the 
Veteran files his claim.  

As there is no evidence that the Veteran sought service 
connection for PTSD prior to his April 2001 filing, the Board 
concludes that the criteria for an effective date prior to 
April 5, 2001 for the award of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5110, 5101; 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400.

II.  Increased Initial Rating Claims

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1.  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Initial Rating for PTSD

PTSD is evaluated under 38 C.F.R § 4.130, Diagnostic Code 
(DC) 9411, according to the General Rating Formula for Mental 
Disorders.  Under the General Rating Formula, a 30 percent 
evaluation is assigned with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994)). A GAF score of 41 to 50 is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

Again, a history of the Veteran's claim provides insight to 
the Board's decision.  The Veteran originally filed for 
service connection for PTSD in April 2001.  His claim was 
denied in November 2001, as his stressors could not be 
verified.  Though the Veteran submitted information regarding 
his stressors in February 2002, this information was not 
considered in his June 2002 Statement of the Case.  When the 
Veteran attempted to file a substantive appeal in June 2003, 
it was treated as an attempt to reopen a final claim.  
Service connection for PTSD was granted in a November 2003 
rating decision.  A 70 percent rating was assigned with an 
effective date of June 23, 2003, the date the Veteran filed 
his untimely substantive appeal.  

The Veteran sought an earlier effective date for his PTSD in 
a December 2003 filing, stating that his effective date 
should be extended back to the date of his original claim in 
April 2001.  This claim was granted in a September 2004 
rating decision, establishing service connection for PTSD at 
a 30 percent rate from April 2001 to June 2003.  

Based on the Veteran's statements, it is clear that he 
believes that the 30 percent rating assigned to the April 
2001 to June 2003 period is too low and should match the 70 
percent he was later assigned.  Thus, in determining whether 
such an increased rating is warranted, the Board is concerned 
with the Veteran's symptomatology for this specific period 
only.  

Records of the Veteran's VA treatment from the period in 
question support the 30 percent rating currently assigned.  
Importantly, the Veteran underwent a VA PTSD examination in 
conjunction with his April 2001 claim.  This June 2001 
examination reflects that the Veteran was neatly groomed and 
casually dressed.  His speech was fluent, his mood was 
euthymic, and his affect was full and appropriate.  The 
Veteran's thought process was coherent without any signs or 
symptoms of psychotic process.  Though he was depressed and 
suffering from sleeping problems, he did not have suicidal or 
homicidal ideation.  The examiner diagnosed the Veteran as 
suffering from PTSD, and assigned a GAF score of 65.  

In a February 2003 mental health note, a VA psychiatrist 
noted that the Veteran was appropriately dressed and well 
groomed.  The Veteran's speech was articulate and 
spontaneous, and his affect was stable and appropriate.  He 
had no suicidal or homicidal ideation, nor did he suffer from 
delusions.  His thought process was coherent and logical, and 
his memory was intact.  The psychiatrist assigned a GAF score 
of 50.  A mental health note in April 2003 mirrored these 
findings.  The Veteran was again found to be well groomed, 
with appropriate affect and normal thought content.  He was 
again assigned a GAF score of 50.  

A deterioration in the Veteran's condition was not noted 
until a September 2003 VA PTSD examination.  At that time, 
the examiner noted that the Veteran's attitude and appearance 
were guarded and his affect was constricted.  The examiner 
assigned a GAF score of 45.  

The Veteran's PTSD symptomatology for the period in question 
is consistent with the 30 percent rating assigned.  An 
increased rating of 50 percent would only be warranted if the 
Veteran exhibited, among other symptoms: a flattened affect; 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work 
and social relationships.  38 C.F.R. § 4.130, DC 9411.  As 
the Veteran did not exhibit any of these symptoms during the 
period in question, the 30 percent rating is appropriate.  
Also, as the Board has determined that the Veteran's rating 
should remain unchanged, a staged rating is inapplicable.  

The Veteran's disability does not warrant an extraschedular 
rating.  An extraschedular rating may be applied in 
exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2008).  As outlined by the Court of Appeals for Veterans 
Claims (Court), the Board uses a three-step inquiry to 
determine whether an extraschedular rating is appropriate; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's PTSD.  
The Veteran's pattern of disability is thus contemplated in 
the applicable rating criteria for PTSD.  Though the Veteran 
is not working, this is not due to his service-connected 
PTSD, but rather to his being laid off the job he worked at 
for almost 30 years, (company work force reduction).  The 
record is silent as to any PTSD related hospitalizations in 
the period at issue here.  Accordingly, an extraschedular 
evaluation is not appropriate in this case.  

As the Veteran did not exhibit any of the symptoms warranting 
a 50 percent rating for PTSD during the period of April 2001 
to June 2003, the Board determines that an increased rating 
for that period is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411.

Increased Initial Rating for Peripheral Vascular Disease of 
the Right Leg

VA regulations provide that residuals of aortic and large 
arterial bypass surgery or arterial graft are to be rated as 
arteriosclerosis obliterans.  See 38 C.F.R. § 4.104, DC 7114, 
Note (2).  The Veteran's peripheral vascular disease of his 
right leg has thus properly been evaluated under Diagnostic 
Code 7114.  Under this Diagnostic Code, a 40 percent rating 
is assigned with claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  

A 60 percent rating is warranted with claudication on walking 
less than 25 yards on a level grade at 2 miles per hour, and; 
either persistent coldness of the extremity or ankle/brachial 
index of 0.5 or less.  A 100 percent rating is assigned with 
ischemic limb pain at rest, and; either deep ischemic ulcers 
or ankle/brachial index of 0.4 or less.  

The Veteran was originally service connected for his 
peripheral vascular disease of the right leg in a September 
2004 rating decision.  As there was no evidence at that time 
of claudication, diminished peripheral pulses, or an 
ankle/brachial index of 0.9 or less, his disability was rated 
as noncompensably disabling.  Following his Notice of 
Disagreement and the receipt of additional evidence, the 
Veteran's rating was increased to 40 percent in a January 
2006 rating decision.  

In March 2005, Veteran underwent a VA examination.  A Doppler 
study conducted in conjunction with this examination revealed 
an ankle/brachial index of 0.762 in the Veteran's right 
ankle.  The examiner noted that the Veteran cannot walk more 
than 30 feet without cramping in his legs.  The Veteran 
reported suffering from claudication, numbness, coldness, and 
weakness in both ankles.  

Aside from this examination, there is little other medical 
evidence in the Veteran's claims file with regard to his 
peripheral vascular disease.  An October 1999 treatment 
record from St. Mary's Hospital shows an ankle/brachial index 
of 0.80 in the Veteran's right ankle.  His ankle/brachial 
index dropped to 0.3 following 1.5 minutes of exercise on the 
treadmill.  After five minutes, the ankle/brachial index on 
the right ankle was still slightly depressed from the 
baseline.  

In a January 2007 VA primary care evaluation, the Veteran 
reported suffering from occasional pain with walking, as well 
as some swelling.  Upon examination, there was no evidence of 
claudication, leg cramps, or varicose veins.  

The Veteran himself describes his disability as meeting the 
criteria for a higher rating.  In his September 2004 Notice 
of Disagreement, the Veteran contended that he has 
claudication on walking less than 100 yards, as well as an 
ankle brachial index of less than 0.9.  He reiterated this 
belief in a November 2004 statement, stating that he cannot 
walk without a cane.  In an April 2008 statement, the Veteran 
contended that his medical records should reflect 
claudication in his right leg.  He further stated that he is 
unable to walk more than 25 yards, that his leg is cold, and 
that he suffers from ischemic leg pain.  

Based on the medical evidence of record, an increase in the 
Veteran's rating to 60 percent is warranted.  Again, under DC 
7114, a 60 percent rating is warranted with claudication on 
walking less than 25 yards and either persistent coldness of 
an extremity or an ankle/brachial index of 0.5 or less.  
Here, the 2005 VA examiner noted that the Veteran could not 
walk more than 30 feet (or 10 yards) without cramping, and 
the Veteran reported that his ankle is consistently cold.  
Given the Veteran's statements and the 1999 findings from St. 
Mary's Hospital, this increased rating should apply to the 
entire appeals period, making staged ratings moot.  

A 100 percent rating is not warranted, however, as no 
evidence has been presented showing that the Veteran meets 
any of the specified criteria, namely: ischemic limb pain at 
rest, and either deep ischemic ulcers or an ankle/brachial 
index of 0.4 or less.  Though the Veteran stated that he 
suffers from ischemic limb pain, the Board finds that he is 
not competent to make such an observation.  Further, even if 
the Board found the Veteran to be competent, there is no 
showing that he suffers from deep ischemic ulcers or an 
ankle/brachial index of 0.4 or less, so he would not meet the 
criteria for the 100 percent rating.  

Also, the Veteran's disability does not warrant an 
extraschedular rating, as the applicable rating criteria are 
adequate to evaluate the Veteran's disability.  Diagnostic 
Code 7114 includes the specific manifestations of the 
Veteran's peripheral vascular disease, so the Veteran's 
pattern of disability is contemplated in the applicable 
rating criteria.  The Veteran is unemployed due to a plant 
lay off, so his peripheral vascular disease has not 
interfered with his employment.  The record is silent as to 
any hospitalizations related to peripheral vascular disease.  
Accordingly, an extraschedular evaluation is not appropriate 
in this case.  

As the Veteran cannot walk more than 25 yards without 
claudication and experiences consistent coldness in his right 
lower extremity, the Board concludes that an increased rating 
of 60 percent - but no higher - is warranted for the 
Veteran's service-connected peripheral vascular disease of 
the right leg.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.104, DC 7114.

Increased Initial Rating for Prurigo Nodularis

The Veteran's prurigo nodularis has been evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  While this 
Diagnostic Code has been excised from the now promulgated 
rating schedule, a review under the new regulations is only 
available to claimants who have filed their claims after 
October 23, 2008 or by those claimants who request review 
under the new regulations.  See 38 C.F.R. § 4.118 (2009).  
Here, the Veteran filed his claim in December 2003, and he 
has not requested review under the new regulations.  The 
Board will accordingly evaluate his disability under the 
previous regulation.  

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for scars that are superficial and unstable.  38 C.F.R. § 
4.118, DC 7803 (2008).  Notes provided with this Diagnostic 
Code define an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Id., Note (1).  It is further provided that a superficial 
scar is one not associated with underlying soft tissue 
damage. Id., Note (2).  Any scar not meeting these criteria 
is assigned a noncompensable rating.  

The Veteran underwent a VA examination in February 2004  The 
Veteran mentioned that he itches himself constantly, and he 
spoke of his past treatment.  On examination, the 
dermatologist noted a three centimeter linear hyperpigmented 
plaque on the Veteran's scalp with multiple depigmented 
papules and plaques on the arms, legs, buttocks and lower 
back.  These scars were not painful, and there was no 
adherence to the underlying tissue.  The texture of the skin 
was normal, and the scars were not unstable.  There was 
slight elevation of some of the scars, but this elevation was 
superficial.  The Veteran had no scars on his face, nor any 
disfigurement or limitation of function.  

The other medical records associated with the claims file 
show similar findings.  A review of the Veteran's VA 
treatment reveals that he has had numerous lesions treated 
with cryotherapy.  Records reflect that the Veteran underwent 
such treatment in February 2002, June 2002, September 2003, 
and January 2004.  A January 2007 VA primary care evaluation 
did not find the Veteran to be suffering from any rashes, 
lesions, itching, or dryness with regard to his skin.  

The Veteran, however, has consistently maintained that his 
scars are neither superficial nor stable.  In a May 2005 
statement, the Veteran stated that his scars were deep and 
ulcerated.  He also mentioned the numerous cryogenic 
treatments which he had received.  In an April 2008 
statement, the Veteran contended that his prurigo nodularis 
results in unstable scars which are not superficial.  He 
expressed his belief that this should be reflected in both VA 
and private treatment records.  

The Board has considered the Veteran's statements regarding 
his symptomatology, but finds these statements to be 
outweighed by the probative medical evidence of record.  The 
probative medical evidence shows that the Veteran's prurigo 
nodularis produces scars that, while numerous, are 
superficial, stable, not painful, and not associated with 
underlying soft tissue damage.  As the Veteran's disability 
has been consistent over the appeals period, staged ratings 
are inappropriate.

Also, the Veteran's disability does not warrant an 
extraschedular rating, as the applicable rating criteria are 
adequate to evaluate the Veteran's disability.  Diagnostic 
Code 7803 includes the specific manifestations of the 
Veteran's prurigo nodularis, so the Veteran's pattern of 
disability is contemplated in the applicable rating criteria.  
The Veteran is unemployed due to a plant lay off, so his 
prurigo nodularis has not interfered with his employment.  
The record is silent as to any hospitalizations related to 
prurigo nodularis.  Accordingly, an extraschedular evaluation 
is not appropriate in this case.  

Again, as the Veteran's prurigo nodularis is not productive 
of unstable scars associated with soft tissue damage, the 
Board concludes that the criteria for a compensable rating 
for prurigo nodularis have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7803.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

First, with regard to the Veteran's claim for an earlier 
effective date for service connection for PTSD, it does not 
appear that the Veteran received notice of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence prior to the RO's 
initial adjudication.  The September 2004 rating decision 
granted the Veteran's claim in part, however, and the Veteran 
is now seeking an effective date earlier than that which has 
already been granted.  Given the earlier grant, additional 
VCAA notice is not required, and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. 
Cir. 2007), Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's claims for increased initial ratings for PTSD, 
prurigo nodularis, and peripheral vascular disease all 
originated with a December 2003 filing.  In that filing, the 
Veteran sought an earlier effective date for his PTSD, 
service connection for his prurigo nodularis and an increased 
rating for his service-connected diabetes.  The Veteran was 
informed in a January 2004 letter of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  While this letter 
did not satisfy the requirements of the Dingess decision, 
service connection was granted for prurigo nodularis and for 
peripheral vascular disease, so there is no chance of 
prejudice to the Veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that the notice requirement of the 
VCAA applies to all five elements of a service connection 
claim).  

More importantly, an earlier effective date for PTSD and 
service connection for peripheral vascular disease and 
prurigo nodularis was granted in a September 2005 rating 
decision, and the Veteran is now appealing the downstream 
issue of the initial rating that was assigned.  Therefore, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1131 (Fed. Cir. 2007), Dunlop v. Nicholson, 21 Vet. App. 112 
(2007).  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records, records of his post-
service VA treatment, and records of his private medical 
treatment.  The Veteran was afforded a VA compensation and 
pension examination germane to each of his claims on appeal.  
The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An effective date earlier than April 5, 2001 for service 
connection for PTSD is denied.

A rating higher than 30 percent for service connected PTSD 
for the period of April 5, 2001 to June 23, 2003 is denied. 

A 60 percent rating for peripheral vascular disease of the 
right leg is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

A compensable initial rating for prurigo nodularis is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


